 EXHIBITORS FILM DELIVERYExhibitors Film Delivery & Service, Inc. and LocalDelivery Drivers Union, Petitioner. Case 17-RC-8736January 22, 1980DECISION ON REVIEW AND DIRECTIONOF ELECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn May 25, 1979, the Regional Director for Region17 issued his Decision and Order in the above-cap-tioned case in which he found that the Employer's cityand country route contract delivery drivers operatingfrom the Employer's Topeka and Lawrence, Kansas,facilities were independent contractors rather thanemployees. Thereafter, pursuant to the National La-bor Relations Board Rules and Regulations, Series 8,as amended, the Petitioner filed a timely request forreview of the Regional Director's decision, contend-ing, inter alia, that he had departed from officiallyreported precedent and made findings of fact that wereclearly erroneous in concluding that the owner-opera-tor delivery drivers were independent contractorsrather than employees.By telegraphic order dated July 13, 1979, theNational Labor Relations Board granted the requestfor review insofar as it relates to the status of thedelivery drivers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andhereby makes the following findings:The Employer, a Missouri corporation, is a com-mon carrier operating under authority issued by theInterstate Commerce Commission and is engaged in asmall package express transportation service at vari-ous facilities, including its facilities in Topeka andLawrence, Kansas. There are 3 owner-operators work-ing at the Lawrence facility and 11 owner-operatorsworking at the Topeka facility. Each of these owner-operators has executed a motor vehicle lease agree-ment with the Employer which either party maycancel on 30 days' notice and which the Employermay cancel immediately upon nonperformance by theowner-operator. The agreement provides that thecontract delivery drivers own their own truck and thatthey will paint their vehicles with the Employer'scolors and identification, perform any necessary re-' The absence of particular benefits, however, is merely an aspect ofcompensation and is not a significant indicator of an independent contractorrelationship.247 NLRB No. 66pairs or maintenance, provide liability insurance, paytaxes, and register the vehicle with the proper authori-ties. It provides that drivers shall deliver cargo whichis dispatched and loaded on the vehicle to theconsignee with reasonable diligence, speed, and care.Drivers are paid on a flat daily rate plus commissionfor stops over a certain number, depending on theirparticular lease agreement. The extra amount does notsubstantially increase the compensation of the driversover the flat rate that is guaranteed. Routes are drawnso as to distribute the work and make compensationrelatively uniform. Unlike the Employer's admittedemployee-drivers at its North Kansas City, Missouri,facility, these drivers do not observe any starting orquitting time or receive any benefits such as vacation,insurance, paid holidays, or sick leave.' No deductionsfor workmen's compensation, social security, or stateor Federal taxes are made from their biweeklypaychecks. Each driver is responsible for any fines ortraffic violations incurred.Each of the drivers owns only one truck, and thecontract provides that the truck is to be usedexclusivly by the Employer. The contract requires thatthese drivers wear uniforms. The Employer exercisesexclusive control over designating the geographic areathat each driver will service, but the drivers exercisetheir own discretion in determining the order in whichtheir customers are served. The Employer does requirethat the drivers check in once each day for call-inorders or to be advised of customers with special timerequirements.The Employer furnishes each vehicle with a KansasCorporation Commission tag at a charge to thecontract delivery driver of $10 per tag and furnishesInterstate Commerce Commission decals free ofcharge. The Employer requires that all contractdrivers provide $100,000/$300,000/$50,000 'liabilityinsurance.According to the agreement, each driver is responsi-ble for providing a replacement driver whenever he orshe is unable to drive and for providing replacementequipment when his or her own truck is inoperable.The Employer sets prices for service and billscustomers with open accounts. It supplies drivers witha customer list and with advertising brochures. Driv-ers turn in c.o.d. reports, express reports, and deliverymanifests to the Employer either daily or every fewdays. The money is turned in with the reports for thecorresponding period of time.Prior to entering into the lease agreement, thecontract drivers complete an application giving creditreferences, personal references, and a list of previousemployers. The country drivers must also take aphysical examination as required by ICC regulations.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe contract drivers are trained regarding the routethey have been assigned for 2 to 3 days by a supervisorof the Employer. Occasionally, the Employer's super-visors drive the routes in company vehicles in emer-gency situations.The standard which the Board applies in determin-ing whether such owner-operator drivers are employ-ees rather than independent contractors is the com-mon law "right to control" test as set forth by theSupreme Court in N.L.R.B. v. United Insurance Co. ofAmerica et al., 390 U.S. 254, 259 (1968). Applyingthose factors considered significant by the SupremeCourt in United Insurance, supra, to the instant case,we note that (1) the drivers perform functions that arean essential part of the Employer's business ratherthan those of an independent business; (2) the drivershave a permanent working arrangement with theCompany, which would ordinarily terminate only forunsatisfactory performance; (3) they do business in theEmployer's name with the assistance and guidance ofthe Employer's supervisors and sell only the Employ-er's services; (4) the agreements which contain theterms and conditions under which the drivers functionare promulgated and changed unilaterally by theEmployer; (5) the drivers account to the Employer forthe funds they collect at least every few days under aregular reporting procedure prescribed by the Em-ployer; (6) the routes belong to and are determined bythe Employer, and the drivers thus have no proprie-tary interest in them; and (7) since they are limited inpractical effect to certain geographic areas of primaryresponsibility, and limited in terms of prices for theservices they perform, they do not have the opportuni-ty to make decisions which involve risks taken by anindependent businessman which may result in profitor loss.In sum, we conclude that the owner-operatordrivers are employees2and not independent contrac-tors. Accordingly, we find that a question concerningrepresentation exists as to the following employeeswho constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.All city and country route delivery driversemployed by the Employer at its Topeka andLawrence, Kansas, facilities, excluding all officeclericals, professionals, warehouse employees andsupervisors as defined in the Act.We note that the lease agreement requires owner-operator drivers to hirereplacements when they are unable to work. The record reveals that this hashappened a few times with at least one driver. Questions concerning thesupervisory status of particular drivers stemming from this provision may bestbe resolved through the challenge procedure.'(Excesior footnote omitted from publication.]' 223 NLRB 752 (1976), enfd. 546 F.2d 989 (D.C. Cir. 1976). See Harrisonv. Greyvan Lines. Inc. (sub nom. United States v. Silk. doing business as Albert[Direction of Election omitted from publication.]'MEMBER PENELLO, dissenting:I disagree with my colleagues' finding that theEmployer exercises such control over the owner-oper-ator drivers herein with respect to the means to beused in achieving the desired results as to make thememployees within the meaning of Section 2(3) of theAct. For the reasons set forth by the RegionalDirector in his Decision and Order, I would find themto be independent contractors.As the Board reasoned in Local 814, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (Santini Brothers, Inc.), 4 boththe Supreme Court and the Board have repeatedlyheld that employer controls imposed by governmentalregulation are not dispositive of the issue of indepen-dent contractor or employee status. Rather, it must bedetermined whether or not there is a layer of regula-tion or control put upon owner-operators over andabove that mandated by governmental requirements.Thus, although the owner-operator drivers herein aresubject to ICC (Interstate Commerce Commission)and DOT (Department of Transportation) regulationswhich must be enforced by the Company, there is nosignificant degree of control exercised by the Employ-er in addition to the governmental requirements whichwould operate to impair the drivers' independence.As found by the Regional Director, the owner-operator drivers exercise substantial freedom in sched-uling the use of their equipment in that they determinetheir starting and quitting times, when and where topurchase fuel, and where to park their vehicles whennot in use. They pay virtually all costs of maintenanceand operation. Their compensation is not subject todeductions for Federal or state income taxes or socialsecurity taxes, and neither workmen's compensationnor unemployment compensation benefits are provid-ed by the Employer. The drivers are subject tominimal day-to-day supervision by the Employer anddo not receive any instructions controlling preciseroutes which they must take, the precise times theymust make particular deliveries, or the loading of theirtrucks. They do not participate in the benefits suppliedto other admitted employees. The Company permitscontract drivers to hire assistants or substitutes andrequires that the owner-operator driver be responsiblefor all wages, taxes, or expenses regarding the substi-tute's employment. The Employer does not exerciseany disciplinary authority over the contract driversSilk Coal Co.), 331 U.S. 704 (1947); Reisch Trucking and Transportation Co..Inc. 143 NLRB 953, 957 (1963) ("The control exercised by the Companyover the work of owners and drivers is for the purpose of complying with therulcs and regulations of the Interstate Commerce Commission and is notinconsistent with the independent contractor relationship."); Fleet TransportCompany. Inc., 196 NLRB 436 (1972); Conley Motor Express. Inc., 197NLRB 624 (1972).496 EXHIBITORS FILM DELIVERY 497and does not evaluate their performance or conduct contractors and not employees within the meaning ofperiodic inspections of their equipment. the Act and would therefore dismiss the petition.For all the foregoing reasons, I would find theowner-operator drivers herein to be independent